\DOO--lO'\U\-P~L)J[\.J»_\

\-~l-ar--»-‘»-
-l=- L»\-J I\J_>-* CD

 

. !..l"§=DGiiB

Fz;.:;"=§) _T\~:;:ELD MAGISTRATE JUDGE

____..___u_¢-

UCT 29 2018

.¢w¢--_-

 

cL€-;P'=-<\\€. .D
WES?ERN D::-"{T<‘.L: er

E-Y

 

 

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA '

NO. CR17-5160

AMENDED FINDINGS AND ORDER
ACCEPTING DEFENDANT FOR
DEFERRED PROSECUTION,
APPROVING TREATMENT PLAN,
AND DIRECTING DEFENDANT TO
TAKE TREATMENT AS
PRESCRIBED

UNITED sTATES or AMERICA,
Plaimirf, '
V. d
coNSTANcE HoLT,

Defendant.

 

N l\) NN [\J.l\~) [\.Jr-\ >-\ l-\ l-l \_1
O\LJ!-BL+JNl-*C\DOO"-]O'\U`|

\/\_/"~_./‘~_»‘\_»‘\_/\_/\_/`~_/`~_/

 

 

 

TI-IIS MATTER, corning on for hearing this 24th day of July, 2017, upon the

defendants Petition for Deferred Proseeution; the defendant appearing in person and by

her attorney, Lanrence Tran; the United States of America being represented by

Barbara Sievers, Assistant United States Attorney; the Court, having examined and

incorporated into the record Petitioner’s Petition and Statement in Support of deferred

prosecution, the evaluation and treatment report prepared by Providence St. Peters, and

the files and records herein, being fully advised in the premises, does now make and

enter the following

'///

///
///

ORDER ACCEPT[NG DEFERRED
PROSECUTION

(United States v. Holt; CR17-5160) - l

FEDERAL PUBLIC DEFENDER
1331 Broadway, Suite 400
Tacoma, WA 98402

{253) 593-6710

 

 

\ooo-.ic'\ui'.t=.o.)r~.)»-

NN[\JM[\J[\)l\Jl-)-¢PM\-\»-i>-\»-\»-\n-»-
O\Ul-ILL)JN»-*CD\DOO--]O\U\-l`-`r»l-JJI\J'_O

 

 

I. _FINDINGS OF FACT
A. On or about the 4th day of March, 2017, Petitioner was charged with the
offense/offenses charged in the Information. This offense occurred as a direct result of
alcoholism/chemical dependency problems;
B. Petitioner suffers from an alcohol/drug problem and is in need Ot`
treatment;

C. The probability of similar misconduct in the future is great if the problem

is not treated;
D. Petitioner is amenable to treatment;
E. An effective rehabilitative treatment plan is available to Petitioner

through Providence St. Peters, an approved treatment facility as designated by the laws
of the State of Washington, and Petitioner agrees to be liable for all costs of this
treatment program;

F. That Petitioner agrees to comply with the terms and conditions of the
program offered by the treatment facility as set forth in the diagnostic evaluation from
Providence St. Peters, attached to Statement of Petitioner filed herewith, and that
Petitio_ner agrees to be liable for all costs of this treatment program;

G. That Petitioner has knowingly and voluntarily stipulated to the
admissibility and sufficiency of the facts as contained in the Written police report
attached to Statement of Petitioner filed herewith.

I-I. That Petitioner has acknowledged the admissibility of the stipulated facts
in any criminal hearing or trial on the underlying offense or offenses held subsequent to
revocation of this Order Granting Deferred Prosecution and that these reports will be

used to support a finding of guilt;

FEDERAL PUBLIC DEFENDER
ORDER ACCEPT[NG DEFER_R_ED 1331 Broadway’ Suite 400

PRQSECUT!ON Tat:oma, WA 984|)2
(Unlted Stat€S V. HOlf; CR17-5l60) - 2 [253) 593-6710

 

 

|_l

[\JNNNMNNI-*h--»-)-l»_~»_\i_a¢_»p_»,_.
O\t.h-|>-LJJM»“CJ\OOO-!O\m-P~L»JM>~*O

\OOO‘-.`|G‘\UI-l=\b)l\}

 

 

l. That Petitioner has acknowledged and waived the right to testify, the right
to a speedy trial, the right to call witness to testify, the right to present evidence in his

or her defense, and the right to a jury trial;

Frorn the foregoing FINDINGS OF FACT, the Court draws the following:
II. CONCLUSIONS OF LAW

A. That the above-entitled Court has jurisdiction over the subject matter and
Petitioner Constance I-Iolt, in this case;

B. That Petitioner’s Petition for Deferred Prosecution meets the requirements
of RCW 10.05 et seq.;

C. That the diagnostic evaluation and commitment to treatment meets the
requirements of RCW 10.05.150;

D. That Petitioner is eligible for deferred prosecution

III. ORDER

I-Iaving made and entered the foregoing FINDINGS OF FACT and
CONCLUSIONS OF LAW, it is hereby

ORDERED that the defendant is accepted for deferred prosecution The
prosecution of the above-entitled matter is hereby deferred for five (5) years pursuant to
RCW 10.05 et seq., upon the following terms and conditions:

A. Petitioner shall be on probation for the deferral period and follow the
rules and regulations of probation; l

B. Petitioner shall enroll in and successfully complete the two-year treatment
program recommended by Providence St. Peters according to the terms and conditions
of that plan as outlined in the diagnostic evaluation, a true copy of which is attached to
the Petition and incorporated herein by reference Petitioner shall not change treatment

agencies without prior Probation approval;

FEDERAL PUBLIC DEFENDER

PRQSECUTION Tacoma, WA 98402
(Unlted States v. Holt; CRlT-S 160) - 3 _ (253) 593-6710

 

 

\DO&‘-JG\U\LL»J[\J)-\

NMN[\J[\.J[\JM)-n\-»t-‘>-‘>-\--»-¢r-\»-\»-\
O\UT-D~LM[\J'-‘C\OOG-JO\U!LWN’-*O

 

 

C. The treatment facility, Providence St. Peters, shall file with the United
States Probation Office status reports of Petitioner’s compliance With treatment,
monthly during the first year of the deferred prosecution period and every three (3)_
months during the second year. The Court may increase the frequency of these reports
at its discretion;

D. Petitioner shall notify U.S. Probation within 72 hours of any residence
change. l

E. Petitioner shall abstain during the deferred prosecution period from any
and all consumption of alcoholic beverages and/or non-prescribed mind-altering drugs;

F. Petitioner shall not operate a motor vehicle on the public highways
without a valid operator's license and proof of liability insurance sufficient to comply
with the state laws on financial responsibility;

G. Petitioner shall be law abiding and shall not commit any alcohol/drug
related offenses or other criminal offenses during the period of deferral,

H. Petitioner shall notify U.S. Probation within 72 hours of being arrested,
questioned, or cited by Law Enforcement;

I. In the event that Petitioner fails or neglects to carry out and fulfill any
term or condition of her treatment plan or violates any provision of this Order or any
rule or regulation of her probation officer, upon receiving notice, the Court shall hold a
hearing to determine Why Petitioner should not be removed from deferred prosecution
and prosecuted for the offense/offenses charged;

J. In the event the Court finds cause to revoke this deferred prosecution, the
stipulated police reports shall be admitted into evidence, and Petitioner shall have her

guilt or innocence determined by the Court;

FnoERAL PUBLIC DEFENDER
oRnER ACCEPTING DEFERRED 1331 Broadway, gone 400

PROSECUTION Tacoma, WA 98402
(United States v. Holt; CRl7-5160) - 4 (253) 593-6710

 

 

\OO¢--.]G`\U'l-ld-L)Ol\)r-A

NNNNNNNP-“)-v-»~)-i-~w»-\>--r--
G\\h-P-WN*_*C\DOQ‘-]G\U\-F-\WM)-O

 

 

K. That the statement of Petitioner for Deferred Prosecution shall remain
sealed, and all subsequent reports or documents relating to her treatment information
shall be sealed, to maintain confidentiality of Petitioner’s treatment information;

L. That the Department of Licensing be notified of this Order accepting the
Petitioner for deferred prosecution;

M. Upon proof of Petitioner’s successful completion of five years deferral
period in this Order, the Court shall dismiss the charges pending against Petitioner.

N. Additional conditions:

Based upon the motion of Petitioner to change treatment agencies [dlct.
27], and with the prior approval of United States Probation Ofiicer Don Moon and
United States Attorney Barbara Sievers, the Petitioner shall be allowed to change
treatment agencies nom Providence St. Peters, located in, the State of Washington, to
Creative Counseling Solutions, located in Savanah, Georgia. The change in treatment
agencies is based upon the relocation of spouse’s military duty station within the United

States Army.

DONE this'.`l i' y“day of October, 2018, nunc pro tunc _to Jnly 24, 2017.

ajar/faca L. ,(Da`a&a,

UNrrnr) srATEs MAGI§TRATE moon

_Presented by:

Miriam Schwartz

Attorney for Petitioner
FEDERAL PUBLIC DEFENDER '
oR_`DER ACCEPT]NG DEFERRED _ 1331 Bmadway` gone 400
PROSBCUTION Tacama, WA 98402

(United States v. Holt; CRl?-S 160) - 5 (253) 593-6?10

 

\~DOO-JG\U`l-l=~!.)JI\J>-

MN[\.)M[~J[\.)N»_»-l\-l»-\»-\\-»a-s»-r-at-¢
O\Ui-I§L)JM~C\OOO-JO'\M-P~L)JNHC

 

 

l have received a copy of the foregoing Order of Deferred Prosecution. I have
read and understand its contents, and agree to abide by the terms and conditions set
forth herein.

Datedl lO!&q_ laDlX LXMM@L_MZQ_M

Constance Holt
Petitioner

 

1 certrfy t p of this signed Order was mailed to the subject treatment
facility, 011/05?/)}¥ , ZGTS. The United States Probation Office was also
furnished a copy of this Grder.

 

claika

Clerk
FEDERAL PUBLIC DEFENDER
ORDER ACCEPTING DEFERRED 1331 Bmadway, Suite 406
PR()SECUTION Tacoma, WA 93402

(United States v. Holt; CRl7-5160) - 6 (253) 593-6710

 

